Title: To John Adams from Jonathan Williams, 28 March 1779
From: Williams, Jonathan
To: Adams, John


     
      Dear Sir
      Nantes March 28. 1779
     
     I have not written to you since your Departure because I have not before had anything to communicate, and now it is probable you will have already heard what I have to say.
     The last accounts from England inform us that Pondicherry and Chandanargor in the East Indies are taken by the English, after above two months Seige. The Papers say also that a french Man of War and a Frigate are lost on the Cape of Good Hope. Senegal is taken by the French,—the Garrison at Fort James was so weakened by Sickness that it fell an easy prey.
     We have had besides the above a great many Bruits, but as they seem to have been calculated only pour faire du Bruit, I shall not trouble you with any account of them.
     I shall be exceeding happy to know if I may expect the pleasure of seeing you here again being with great Respect Dear Sir Your most obed servant
     
      Jon Williams J.
     
     
      Remember me to Master Jack—est il content de la Comedie, a Brest aprés avoir vu la belle Salle de Nantes, celle de Brest ne doit pas lui plaire; tout le monde n’est pas de cet avis, mais il faut souvenir que notre salle a eu le Merite d’etre consacrée aux cheveaux, quoiqu’il n’y va aujourdhui que des ânes.
     
    